Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JAMES LEE SWEED,

                        Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00062-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator James Lee Sweed asks this Court to issue a writ of mandamus against the
Honorable Linda Chew, Judge of the 327th District Court of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy at law. 
Id.  Based on the record before us, we are unable to conclude that Respondent clearly abused
her discretion or that Relator has no other adequate remedy.  Accordingly, we deny
mandamus relief.  See Tex. R. App. P. 52.8(a).

                                                                  RICHARD BARAJAS, Chief Justice
April 20, 2006

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating